Title: To George Washington from John Jay, 27 June 1786
From: Jay, John
To: Washington, George



Dear Sir
Philadelphia 27 June 1786

Being deputed by the Church Convention of New York, to attend a general one convened here, I brought with me your obliging Letter of the 18 ult. that I might devote the first Leisure Hour to the Pleasure of answering it.
Congress having freed the Papers of which the enclosed are Copies from Injunctions of Secrecy, and permitted the Delegates to make and send Extracts from them to their different States, I think myself at Liberty to transmit copies to you.
These papers have been referred to me—some of the Facts are inaccurately stated, and improperly colored—but it is too true that the Treaty has been violated. on such occasions I think it better fairly to confess and correct Errors, than attempt to deceive ourselves & others by fallacious tho’ plausible Palliations and Excuses. To oppose popular Prejudices, to censure the Proceedings and expose the Improprieties of States, is an unpleasant Task—but it must be done.

Our affairs seem to lead to some crisis—some Revolution—something that I cannot foresee, or conjecture. I am uneasy and apprehensive—more so, than during the War—Then we had a fixed Object, and tho the means and time of attaining it were often problematical, yet I did firmly believe that we should ultimately succeed, because I was convinced that Justice was with us. The Case is now altered—we are going and doing wrong, and therefore I look forward to Evils and Calamities, but without being able to guess at the Instrument nature or measure of them. That we shall again recover, and things again go well, I have no Doubt—such a variety of circumstances would not almost miraculously have combined to liberate and make us a Nation for transient or unimportant Purposes—I therefore believe we are yet to become a great and respectable People—but when or how, the Spirit of Prophecy only can discern.
There doubtless is much Reason to think and to say that we are woefully and in many Instances wickedly misled. private Rage for Property suppresses public Considerations, & personal rather than national Interests have become the great objects of attention. Representative Bodies will ever be faithful Copies of their originals, and generally exhibit a chequered assemblage of Virtue and Vice, of Abilities and Weakness. The Mass of Men are neither wise nor good—and the Virtue like the other Resources of a country can only be drawn to a point by strong Circumstances ably managed, or strong government ably administred. New governments have not the aid of Habit and hereditary Respect; & being generally the Result of preceding Tumult and confusion do not immediately acquire Stability or Strength—Besides, in times of Commotion some Men will gain confidence & Importance who merit neither; and who like political Mountebanks are less sollicitous about the Health of the credulous Croud, than about making the most of their Nostrums & Prescriptions.
New York was rendered less fœderal, by the opinions of the late President of Congress—This is a singular tho’ not unaccountable Fact—indeed human actions are seldom inexplicable. What I most fear is, that the better kind of People—(by which I mean the People who are orderly and industrious, who are content with their situations, and not uneasy in their Circumstances,) will be led by the Insecurity of Property, the Loss of

Confidence in their Rulers, & the Want of public Faith & Rectitude, to consider the Charms of Liberty as imaginary and delusive. A State of uncertainty and Fluctuation must disgust and alarm such Men, and prepare their Minds for almost any change that may promise them Quiet & Security.
Your letter to Mrs Macauley Graham is on the Way to her, enclosed in one from me to Mr Adams—I forget the Name of the Vessel.
Be pleased to make my Compts to Mrs Washington, and be assured that I am with the greatest Respect & Esteem Dear Sir your obt & hble Servt

John Jay

